Citation Nr: 1105112	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-05 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for kidney disease.

3.  Entitlement to service connection for an anxiety disorder, to 
include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

These matters come before the Board of Veterans' Appeal (Board) 
from a September 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the Veteran's claims of entitlement to 
service connection for the aforementioned disorders.  

In October 2007, the Veteran appeared at a hearing before a 
Decision Review Officer at the Jackson RO.  A transcript of the 
hearing has been associated with the Veteran's claims folder. 

In September 2010, the Veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge at the Jackson RO.  A 
transcript of the hearing has also been associated with the 
Veteran's claims folder. 

The Board also notes that, during his hearing before the Board, 
the Veteran requested that the record be held open for an 
additional 30 days to allow him to submit additional evidence in 
support of his claim.  See 38 C.F.R. § 20.709 (2010).  The Board 
thereafter received additional evidence from the Veteran in the 
form of private treatment records.  The Veteran waived review of 
the newly submitted evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, the 
Board will consider such evidence in the adjudication of this 
appeal.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  The Veteran will be notified if additional 
action is required on his part.


FINDINGS OF FACT

1.  The Veteran was not diagnosed with hypertension in service or 
within one year of discharge from service, and his current 
hypertension is not otherwise shown to be related to a disease, 
injury or incident of service, to include herbicide exposure.

2.  The Veteran was not diagnosed with kidney disease in service, 
and his current kidney disease is not otherwise shown to be 
related to a disease, injury or incident of service, to include 
herbicide exposure.


CONCLUSIONS OF LAW

1.  The Veteran's current hypertension was neither incurred in, 
nor aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The Veteran's current kidney disease was neither incurred in, 
nor aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

A. Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim, was eliminated by the Secretary of VA 
(Secretary) during the course of this appeal.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008) (final rule eliminating fourth 
element notice as required under Pelegrini, effective May 30, 
2008).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.

By letters dated April 2005 and November 2006, the Veteran was 
informed of the types of evidence needed in order to substantiate 
his claims of entitlement to service connection, as well as the 
division of responsibility between the Veteran and VA for 
obtaining the required evidence.  38 U.S.C.A. §5103(a); 38 C.F.R. 
§ 3.159(b).  The November 2006 letter also afforded the Veteran 
appropriate notice per Dingess/Hartman.  Although the complete 
notice was not provided until after the RO initially adjudicated 
the Veteran's claims, the claims were properly re-adjudicated in 
June 2010, which followed the November 2006 notice letter.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

B. Duty to Assist

The Board concludes that VA's duty to assist has been satisfied 
for the claims of service connection for hypertension and kidney 
disease.  The claims folder contains the Veteran's service and 
post-service treatment records, and VA examination report dated 
June 2008.  Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Veteran has not 
referenced any outstanding records that he wanted VA to obtain or 
that he felt were relevant to his claims that have not already 
been associated with the claims folder.

Review of the examination report shows that the examiner reviewed 
the pertinent treatment reports, elicited from the Veteran his 
history of symptomatology related to hypertension and kidney 
disease, performed a comprehensive physical examination, reviewed 
diagnostic test results, and provided clinical findings detailing 
the results of the examination.  For these reasons, the Board 
concludes that the June 2008 examination report is adequate upon 
which to base a decision concerning these two claims.

In addition to the aforementioned records, the claims folder also 
contains the Veteran's Social Security Administration (SSA) 
records, including medical treatment reports.  These records show 
that the Veteran applied for, and is receiving SSA disability 
insurance benefits for a primary diagnosis of chronic renal 
failure.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above, finds that the development of the claims has 
been consistent with the provisions of the VCAA.  The Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claims.  Accordingly, the Board will proceed to a 
decision on the merits for these two claims.

II. Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.

Under 38 U.S.C.A. § 1154(a) (West 2002), VA is also required to 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3), lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
(footnote omitted).  However, the Court has held that "[t]he 
type of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. Nicholson, 
21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).  See also 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself, and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection for certain chronic diseases, such as 
hypertension or cardiovascular-renal disease, may also be 
established on a presumptive basis by showing that the disease 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. 
§§3.307(a)(3), 3.309(a) (2010).

VA regulations provide presumptive service connection on the 
basis of herbicide exposure for specified diseases manifested to 
a degree of 10 percent or greater within a specified period in a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  They also provide 
presumptive service connection on the basis of herbicide exposure 
for each additional disease that the Secretary determines 
warrants a presumption of service connection by reason of having 
a positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed in 
such regulations in a veteran who, during active military, naval, 
or air service, served in Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

These diseases include chloracne or other acneform diseases 
consistent with chloracne, diabetes mellitus, type II (also known 
as adult-onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
sub-acute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchi, larynx, or trachea), and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Ischemic heart disease (including coronary artery disease), 
Parkinson's disease and B-cell leukemias (such as hairy cell 
leukemia) were added to the list of diseases effective August 31, 
2010.  See 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).

Notwithstanding the foregoing presumptive provisions, the Federal 
Circuit has determined that the "Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act" does not preclude a veteran 
from establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  Thus, under Combee, presumption based on herbicide 
exposure is not the only method for establishing service 
connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 
(2007).

As an initial matter, the Board notes that the Veteran's service 
personnel records demonstrate that he served within the borders 
of Vietnam between December 1965 and December 1966.  Accordingly, 
as his service records show that he served in Vietnam between 
January 9, 1962, and May 7, 1975, he is presumed to have been 
exposed to herbicides in service.  38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(i) and (iii).  

A. Hypertension.

The Veteran contends that his current hypertension is the result 
of his exposure to Agent Orange during active duty service in the 
Republic of Vietnam or to the general stress of serving in 
Vietnam. 

For VA rating purposes, hypertension means that the diastolic 
pressure is predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is predominantly 
160 or greater, with a diastolic pressure of less than 90.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (2010).

VA regulations do not provide presumptive service connection for 
hypertension based on exposure to herbicides.  See 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  Accordingly, service connection for 
hypertension as secondary to herbicide exposure is not warranted 
on a presumptive basis.

In regards to service connection on a direct basis, the Board 
notes that the Veteran's service treatment records are negative 
for any complaints of, treatment for, or diagnosis of 
hypertension during service.  During the Veteran's service 
entrance examination, his blood pressure reading was 138/84.  At 
his May 1968 separation examination, his blood pressure was 
140/88.  On the accompanying report of medical history, the 
Veteran specifically indicated that he did not then have, and had 
not previously had, high blood pressure.  

The post-service treatment records reveal no evidence that the 
Veteran was diagnosed with hypertension within one year of 
separation from active duty service.  The Veteran stated that he 
was not diagnosed with hypertension and treated for such until 
1975, approximately seven years after his separation from 
service.  As such, service connection for hypertension on a 
presumptive basis for chronic diseases is not warranted.  See 
38 C.F.R. §§ 3.307, 3.309(a).

In June 2008, the Veteran was afforded a VA examination pursuant 
to his claim of entitlement to service connection.  The Veteran 
reported that, although he had some elevated blood pressure 
readings during service, he was not diagnosed with the condition 
until the early 1970's, and added that he had been on high blood 
pressure medication for a number of years.  The examiner noted, 
however, that upon review of the Veteran's service treatment 
records, he only observed the aforementioned readings at service 
enlistment and separation, which were within the normal range.  
He further noted that he did not find a diagnosis of hypertension 
anywhere in the service treatment records.  Upon examination, the 
Veteran's blood pressure was measured at 120/75, 118/75 and 
130/78.  The examiner diagnosed the Veteran with essential 
hypertension (defined as hypertension with no identifiable 
cause), and again noted that review of the claims folder 
indicated that he did not have hypertension during active 
service.  Although he observed that the Veteran did have one 
borderline reading during service, he noted that this was [sic] 
"diagnostic" of hypertension, thus, it could not be said that 
his hypertension was related to military service.  He further 
noted that, while stress may cause a temporary elevation in blood 
pressure, there is no current medical evidence that has shown 
hypertension to be a result of stress.  The VA examiner therefore 
concluded that the Veteran's hypertension was most likely 
essential in nature and was not related to stress; therefore, he 
concluded that it could not be said that it was related to stress 
associated with military service.  
 
Based on a review of the complete evidence of record, the Board 
concludes that the evidence is against the Veteran's claim of 
entitlement to service connection for hypertension.  As noted 
above, although the evidence shows that the Veteran currently 
suffers from the disease, there is no medical evidence that he 
had hypertension during service, and the VA examiner concluded 
that his essential hypertension was not the result of service.  
In addition, the Veteran has not submitted any probative medical 
evidence relating his current disorder to service.  As such, 
service connection for hypertension on a direct basis is not 
warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In addition to the medical evidence, the Board has considered the 
Veteran's contention that his hypertension began during service 
and has continued since that time.  The Veteran is competent to 
attest to factual matters of which he had first-hand knowledge.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, although the Veteran is competent to report what comes 
to him through his senses, he had not been shown to have any 
medical experience, education or expertise.  See Layno v. Brown, 
6 Vet. App. 465, 469-470 (1994).  Thus, because the Veteran, as a 
lay person, has not been shown to be capable of making medical 
conclusions, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
see also Jandreau, 492 F.3d at 1377.  Therefore, his lay 
testimony cannot establish a link between his present disability 
and service because medical expertise is necessary to address the 
question in this instance.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for hypertension.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
"benefit-of-the-doubt" rule.  However, as there is not an 
approximate balance of evidence, that rule is not applicable in 
this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. 
App. at 49.

B.  Kidney Disease

The Veteran contends that his currently-diagnosed end-stage 
kidney disease is the result of herbicide exposure in service.  
Alternatively, he claims that it is secondary to his 
hypertension, which, as noted above, he claims should be service 
connected.  At his hearing, the Veteran asserted that he may have 
developed kidney disease as a result of drinking water in service 
that was treated with iodine tablets.

As discussed above, VA regulations provide presumptive service 
connection on the basis of herbicide exposure for specified 
diseases manifested to a degree of 10 percent or greater within a 
specified period in a veteran who, during active military, naval, 
or air service, served in Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, as well as 
presumptive service connection on the basis of herbicide exposure 
for each additional disease that the Secretary determines 
warrants a presumption of service connection.  

As noted, the Board concedes that the Veteran was exposed to 
herbicides by virtue of his active duty service within the 
borders of Vietnam between December 1965 and December 1966.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(i) and (iii).  
However, VA regulations do not provide presumptive service 
connection for kidney disease based on exposure to herbicides.  
See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Accordingly, service 
connection for kidney disease as secondary to herbicide exposure 
is not warranted on a presumptive basis.

With regard to establishing service connection for kidney disease 
on a direct basis, review of the Veteran's service treatment 
records reveals no evidence of any complaints of, treatment for, 
or a diagnosis of kidney disease during service.  

Review of the Veteran's SSA treatment records reveals that he was 
diagnosed with renal insufficiency in February 1998 and his onset 
date for chronic kidney failure was June 1998.  These reports 
further indicate that he was diagnosed with chronic kidney 
failure secondary to long-standing hypertension; there is no 
indication that he was found to have kidney disease during 
service.

During the Veteran's June 2008 VA examination, the VA examiner 
diagnosed him with renal failure secondary to non-service-
connected essential hypertension.   As he concluded that the 
Veteran's essential hypertension was not related to service, he 
also found his renal disease was not related to military service. 

Based on a review of the complete evidence of record, the Board 
concludes that the competent medical evidence is against the 
Veteran's claim of entitlement to service connection for kidney 
disease.  As noted above, although the evidence shows that the 
Veteran currently suffers from the disease, there is no medical 
evidence that he had any signs of the disorder during service, or 
even in the period shortly after service.  Rather, the medical 
evidence indicates that he developed the disease secondary to his 
long-standing essential hypertension.  As the Veteran has 
presented no contradictory probative medical evidence to suggest 
his chronic kidney disease is the result of service (such as to 
drinking water) service connection for kidney disease is not 
warranted on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.

Additionally, to the extent the Veteran's kidney disease is a 
cardiovascular-renal disease, the Board notes that there is no 
objective evidence that the disease manifested itself to a 
compensable degree within one year of the Veteran's separation 
from military service.  As noted previously, renal insufficiency 
and failure were diagnosed in 1998, which occurred approximately 
30 years after service.  Thus, service connection is not 
warranted for kidney disease on a presumptive basis.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The evidence tends to establish that the Veteran's kidney disease 
is related to his hypertension as he contends.  However, in light 
of the Board's conclusion that service connection is not 
warranted for hypertension, service connection for kidney disease 
on a secondary basis is not permissible as a matter of law.  See 
38 C.F.R. § 3.310 (2010).

Similar to the hypertension claim, in addition to the medical 
evidence, the Board has considered the Veteran's contention that 
his kidney disease began during service and has continued since 
that time.  The Veteran is competent to attest to factual matters 
of which he had first-hand knowledge such as drinking treated 
water.  See Washington, 19 Vet. App. at 368.  However, although 
the Veteran is competent to report what comes to him through his 
senses, he had not been shown to have any medical experience, 
education or expertise.  See Layno, 6 Vet. App. at 469-470.  
Thus, because the Veteran, as a lay person, has not been shown to 
be capable of making medical conclusions, his statements 
regarding causation are not competent.  Espiritu, 2 Vet. App. at 
495; see also Jandreau, 492 F.3d at 1377.  Therefore, his lay 
testimony cannot establish a link between his present disability 
and service because medical expertise is necessary to address the 
question in this instance.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for kidney disease.  In arriving at the decision to 
deny the claim, the Board has considered the applicability of the 
"benefit-of-the-doubt" rule.  However, as there is not an 
approximate balance of evidence, that rule is not applicable in 
this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, 
274 F. 3d at 1361; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for kidney disease is denied.


REMAND

The Veteran asserts that, while serving on active duty in 
Vietnam, he witnessed and was personally confronted with events 
and circumstances that resulted in his developing PTSD.  After a 
thorough review of the claims folder, the Board has determined 
that additional development is necessary prior to the 
adjudication of the claim.

Service connection for PTSD specifically requires (1) medical 
evidence establishing a diagnosis of the disability, (2) credible 
supporting evidence that the claimed in-service stressor 
occurred, and (3) a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2010).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f)(1).

The provisions of 38 C.F.R. § 3.304(f) were recently amended, 
effective July 13, 2010, during the pendency of this appeal.  See 
75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the 
amendment, which relaxes the evidentiary standard for 
establishing in-service stressors in PTSD claims, is the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor(s) if it is related to the veteran's 
"fear of hostile military or terrorist activity."  In place of 
corroborating the reported stressor(s), VA will now rely on a 
veteran's lay testimony alone to establish the occurrence of a 
stressor related to hostile military or terrorist activity, 
provided that (1) the claimed stressor is consistent with the 
places, types and circumstances of service (in the absence of 
clear and convincing evidence to the contrary), (2) a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD, and (3) the veteran's 
PTSD symptoms have been medically-related to the in-service 
stressor by a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted.

As an initial matter, the Board notes that the Veteran's DD 214 
reflects that his military occupational specialty (MOS) was a 
combat engineer.  It further reflects that he received the Combat 
Infantryman Badge.  This information indicates that the Veteran 
participated in combat.

In this case, the Veteran was afforded VA PTSD examinations-in 
June 2005 and August 2008.  Each examiner concluded that, while 
the Veteran met the criteria for a military stressor, he did not 
meet the full DSM-IV (Diagnostic and Statistical Manual of Mental 
Disorders) criteria for a diagnosis of PTSD.

In September 2010, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  During the hearing, he 
reported several symptoms possibly related to PTSD that may not 
have been fully emphasized during the previous examinations, 
including intrusive thoughts, fear of crowded places, isolation, 
and nightmares.

As previously discussed, the VCAA states that VA has a duty to 
assist claimants in substantiating their claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.15(c).  In this case, the Board finds that 
another VA psychiatric examination is warranted, particularly for 
an examiner to take into account the Veteran's testimony of 
symptoms that he experiences and the evidence that shows that he 
participated in combat in Vietnam.

The Veteran's claim was previously characterized as a claim of 
service connection for PTSD.  During the pendency of the appeal, 
the Court addressed a case involving the scope of filed claims.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held 
that a claim is not limited to the diagnosis identified by the 
Veteran.  More precisely, a claim is for a disability that may 
reasonably be encompassed by several factors including:  (1) the 
claimant's description of the claim; (2) the symptoms the 
claimant describes; and (3) the information the claimant submits 
or that [VA] obtains in support of the claim.  Id. at 5.

When the Veteran filed his claim in March 2005, he specifically 
identified PTSD as the claimed disability.  However, according to 
Clemons, the analysis of the scope of the Veteran's claim does 
not end with that statement.  With consideration of identified 
symptoms and information and evidence received by VA, the 
Veteran's claim is not limited solely to PTSD.  The Veteran has 
been diagnosed with an anxiety disorder not otherwise specified.  
It is not proper to adjudicate any varying diagnoses as separate 
claims; rather, one must weigh and assess the nature of the 
current condition the Veteran suffers from when determining the 
breadth of the claim before VA.  Clemons, 23 Vet. App. at 6.  
Consequently, the designated VA examiner must also address the 
possible relationship between the Veteran's military service and 
any identified psychiatric disorder.

Finally, on remand, an attempt should be made to obtain the most 
up-to-date VA mental health treatment records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents which 
were not actually before the adjudicators but had been generated 
by VA employees, or submitted to VA by claimant, were "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record.").

Accordingly, this issue is REMANDED for the following actions:

1.   Obtain all available VA records 
pertaining to the Veteran's treatment of a 
mental health disorder since October 2007.  
Any records obtained should be associated 
with the claims folder.  Any negative reply 
should be included in the claims folder.

2.  Thereafter, schedule the Veteran for a 
VA psychiatric examination with a view 
towards determining whether he has PTSD 
with symptoms that are medically-related to 
his claimed in-service stressors.  (Advise 
the Veteran that failure to appear for an 
examination as requested, and without good 
cause, could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2010).)   The claims 
folder must be made available to the 
examiner in conjunction with the 
examination and the examiner must note that 
the folder has been reviewed.  The examiner 
should also elicit from the Veteran his 
symptoms related to his claimed stressors, 
and note that, in addition to the medical 
evidence, the Veteran's statements have 
been taken into consideration, particularly 
in regards to experiencing stressful 
circumstances during combat service in 
Vietnam.  A complete rationale for all 
opinions expressed must be provided.  

The examiner should be asked to respond to 
the following:

Is it at least as likely as not that the 
Veteran has PTSD that is related to his 
active military service, including as a 
result of fear of hostile military or 
terrorist activity related to his claimed 
in-service stressors during active duty 
service in Vietnam?  The examiner should be 
advised that the term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to find 
against it.

If an anxiety disorder (or any other 
psychiatric disorder) other than PTSD is 
diagnosed, the examiner should provide an 
opinion as to the medical probabilities 
that the psychiatric disorder had its onset 
during or is otherwise attributable to the 
Veteran's military service.

3.  Thereafter, readjudicate the issue 
remaining on appeal.  If the benefit sought 
on appeal is not granted, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
afford them an opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate process.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


